Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  160707(120)                                                                                         Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 160707
  v                                                                 COA: 336050
                                                                    Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of Cedric Rowe to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on March 19, 2021, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 24, 2021

                                                                              Clerk